Exhibit 10.8

AMENDMENT NO. 3

TO SALARY CONTINUATION AGREEMENT

THIS AMENDMENT NUMBER 3 TO SALARY CONTINUATION AGREEMENT (the “Amendment”) is
made and entered into as of the 31st day of December, 2008, by and among
Lakeland Bancorp, Inc. (the “Bancorp”), a New Jersey corporation which maintains
its principal office at 250 Oak Ridge Road, Oak Ridge, New Jersey, 07435;
Lakeland Bank, as successor by merger to National Bank of Sussex County, a
subsidiary of the Bancorp (the “Bank” and, collectively with the Bancorp,
“Company”); and Robert A. Vandenbergh (the “Executive”).

WHEREAS, as of December 17, 1996, the Bank and the Executive entered into a
Salary Continuation Agreement, as amended from time to time (collectively, with
the amendments, the “Agreement”) which provides Executive with certain
post-termination compensation; and

WHEREAS, the Company and the Executive mutually desire to amend the Agreement to
conform its terms with final regulations promulgated by the Internal Revenue
Service under Section 409A of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and for other good and value consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Company and the
Executive mutually agree as follows:

1. Section 2.3.4 of the Agreement is hereby deleted.

2. A new Section 8.11 is hereby added to the Agreement to read, in its entirety,
as follows:

“The Agreement is intended to be administered and interpreted in a manner such
that no payment hereunder shall be subject to “additional tax” within the
meaning of Section 409A(a)(1)(B) of the Code. Notwithstanding any provision of
this Agreement to the contrary, if and to the extent necessary to comply with
the restriction in Section 409A(a)(2)(B) of the Code concerning payments to
“specified employees,” amounts payable to the Executive pursuant to this
Agreement following the termination of Employee’s employment shall commence on
the first business day of the seventh month following the Employee’s separation
from service with the Company, and the first such payment shall include the
cumulative amount of any payments that would have been paid prior to such date
if not for such restriction, together with interest on such cumulative amount
during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under
Section 1274(d) of the Code on the date of termination. Notwithstanding
provision of this Agreement to the contrary, a “Termination of Employment” shall
not occur hereunder unless and until the Executive incurs a “termination of
employment” from the Company within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii). All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.”

3. The second and third sentences of Section 7.1(a) are hereby deleted.

4. The Employee further acknowledges that, while the purpose of this Amendment
is to conform the Agreement to the requirements of Section 409A of the Code and
the Treasury Regulations promulgated thereunder, any tax liability incurred by
the Executive under Section 409A of the Code is solely the responsibility of the
Executive.

5. Except as amended herein, the Agreement shall remain in full force and effect
and is hereby ratified by the parties thereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized representative pursuant to the authority of the respective
Boards of Directors, and the Executive has personally executed this Amendment,
all as of the date first above written.

 

  LAKELAND BANCORP, INC. Dated: December 23, 2008   By:  

/s/ Thomas J. Shara

    Thomas J. Shara     President and CEO   LAKELAND BANK, successor by merger
to National Bank of Sussex County Dated: December 23, 2008   By:  

/s/ Thomas J. Shara

    Thomas J. Shara     President and CEO Dated: December 23, 2008  

/s/ Robert A. Vandenbergh

  ROBERT A. VANDENBERGH